Citation Nr: 1618458	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-29 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative disk disease. 

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to service connection for neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his stepson, D.T.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1996 to November 1996 and also additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A videoconference hearing before the undersigned Veterans Law Judge was held in January 2016.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

At the January 2016 Board hearing, the Veteran testified that since the Statement of the Case was issued in September 2012, he has undergone surgery on his lumbar spine and received extensive treatment for his disability.  These records are not within the claims file.  The Veteran also stated that he was treated by Dr. A. Ladner, a private chiropractor, in March 2002.  These records are also not within the claims file. Therefore, on remand any outstanding records, VA or private, must be secured and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, all outstanding records must be obtained and associated with the claims file.

Furthermore, the Veteran stated at the Board hearing that his current low back disability either stemmed from the motor vehicle accident that occurred in July 2001, or is the result of being in tanks during service.  The Board finds that the later theory of entitlement was not addressed within the most recent VA examination.  Therefore, given the lack of an opinion regarding this, an addendum to the September 2010 examination report should be obtained for the purpose of determining whether his current lumbar spine disability, left hip disorder, and neuropathy of the bilateral lower extremities stem from being in tanks during service.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment.  All treatment records dated since September 2012 must be obtained and associated with the claims file.

In addition, records from Dr. A. Ladner, dated since March 2002, must be obtained.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

Notice must be provided to the Veteran.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claims and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the appellant that he can provide alternative forms of evidence.

2. Once all outstanding records, if any, are obtained and associated with the claims file, the claims file should be returned to the VA examiner who conducted September 2010 VA examination.  In an addendum, the VA examiner should provide an opinion pertaining to the Veteran's lumbar spine degenerative disk disease, left hip disorder, and neuropathy of the bilateral lower extremities, as requested more specifically below.

The claims file must be made available to and reviewed by examiner in connection with the examination.  All tests deemed necessary should be conducted.

The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine degenerative disk disease, left hip disorder, and neuropathy of the bilateral lower extremities was caused by the July 2001 motor vehicle accident and/or his military duties in a tank.  Please explain the reasons for the opinion with a clear rationale.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The VA examiner should discuss the relevant in-service and post-service treatment records (namely, prior nexus opinions from the September 2010 VA examination report and the statements provided by the Veteran's private medical providers, Dr. Smith, Dr. Hernandez, and Dr. Culpepper) and the Veteran's own contentions and lay history.  If the VA examiner cannot provide an opinion without resorting to mere speculation, the VA examiner should so state and explain why with a supporting rationale.

If the September 2010 VA examiner is not available, the Veteran's claims file should be referred to a suitably qualified examiner for review of the record and the above-requested opinion.  The VA examiner's attention is directed to the above paragraphs relative to providing the requested opinion.  If deemed warranted, the Veteran may be recalled for a physical examination.

3. Upon completion of the above, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If the claims are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

